MEMORANDUM OF DECISION.
Defendant, Robert Tarbox, appeals from a decision of the Superior Court, York County, affirming a judgment for the plaintiffs by the District Court, Biddeford, on a complaint for forcible entry and detainer, 14 M.R.S.A. § 6001 et seq. (1979 & Supp. 1984-1985).
When this action was commenced in District Court, the defendant raised an affirmative defense in the nature of a life estate. The District Court ordered the case transferred to the Superior Court for determination of title, pursuant to the provisions in 14 M.R.S.A. § 6006. The Superior Court, in a one sentence order, found that title was not an issue and remanded the case to the District Court where the case was tried. We do not have a transcript of the Superior Court proceedings that formed the basis of the order nor the alternatives to a transcript permitted in Rule 74(c) and (d), M.R.Civ.P. The appellant has the burden of providing the Court with an adequate record upon which it can give fair consideration to the issues on appeal. State v. Marshall, 451 A.2d 633, 635 (Me.1982). Without an adequate record, we are unable to review the claims of error made by appellant on appeal, and must therefore affirm. Id.
The entry is: Judgment affirmed.
All Concurringg.